Citation Nr: 0126202	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left chest and arm, 
involving Muscle Group III, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
of the left chest and arm, with nerve impairment, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
February 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is right handed.

3.  The residuals of a SFW of the left chest and arm, with 
muscle impairment, are manifested by severe disability of 
Muscle Group III.  

4.  The residuals of a SFW of the left chest and arm, with 
nerve impairment, are manifested by no more than severe 
incomplete paralysis of the radial nerve, median nerve or 
middle radicular group.  

5.  The scars associated with the shell fragment wound 
residuals are not tender, painful, poorly nourished or 
subject to repeated ulceration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 30 
percent for residuals of a SFW of the left chest and arm, 
with muscle impairment, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5303 (2001).  

2.  The schedular criteria for a rating in excess of 40 
percent for residuals of a SFW of the left chest and arm, 
with nerve impairment, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.124a, Diagnostic Codes 8511, 8514, 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Subsequent to the RO's most recent 
consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the veteran's claims are liberalizing and are therefore 
applicable to the claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  In addition, 
he has been afforded current VA examinations to assess the 
level of disability.  The veteran has not identified and the 
Board is not aware of and outstanding evidence which could be 
obtained to substantiate the veteran's claims.  In sum, all 
available evidence and information necessary to substantiate 
the claims has been obtained, and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding 
these claims without first affording the RO an opportunity to 
consider the claims in light of the regulations implementing 
the VCAA.  A remand for such consideration by the RO would 
only serve to further delay resolution of the veteran's 
claims with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of the veteran's claims.

II.  Factual Background

Service medical records disclose that the veteran was wounded 
in action in April 1945.  He sustained a perforating shell 
fragment wound entering the anterior left chest wall in the 
infraclavicular area, and passing through to the dorsal 
surface of the left arm.  The wounds was debrided, and there 
was evidence of complete radial nerve paralysis, although the 
nerve was not visualized at the time of the debridement.  In 
May 1945 the wounds were closed by secondary suture.  There 
was no infection.  Due to the radial nerve injury, the 
veteran's arm was placed in a cock-up splint, and 
physiotherapy was provided.  The splint was removed in early 
June 1945, at which time the veteran's wounds were well 
healed and he was able to perform all ordinary motions with 
the muscles supplied by the left radial nerve.  He was 
returned to limited duty in August 1945.  

In March 1947, the veteran underwent a VA examination.  He 
complained of pain and numbness in his left arm and forearm.  
He also complained of numbness in his left hand.  He was 
found to have residuals scars, moderately severe injury of 
Muscle Group III, and partial paralysis of the sensory 
branches of the left axillary and radial nerves.  

In September 1949, the veteran underwent another VA 
examination.  He complained of left chest wall and arm pain, 
as well as loss of grip strength in the left hand.  The 
examination disclosed residual surgical and wound scars, and 
one-half inch atrophy of the left arm, with mild sensory 
disturbance of the entire left arm with parathesias and pain.  
There was no reported loss of motor function, and the left 
shoulder, elbow, wrist and finger joints all exhibited normal 
ranges of motion.  The diagnoses included paralysis of the 
left brachial plexus, posterior cord, with involvement of 
components of axillary and radial nerves, mild incomplete 
sensory; manifested by intermittent paresthesia and pain down 
the left arm to the dorsum of left hand at 2nd 
metacarpophalangeal joint.  

A May 1981medical report from Robert Day, D.O., reflects a 
diagnosis of osteoarthritis of the cervical and lumbar spine.  

That same month, May 1981, the veteran underwent a VA 
examination.  He was diagnosed as having SFW scars of the 
left chest and arm, along with partial muscle loss in the 
pectoralis region and partial radial nerve (sensory) loss.  
An associated electromyographic (EMG) study, dated in June 
1981, notes that the only abnormal findings indicated were 
apparent nerve loss in the triceps muscle, and also some 
other radial nerve innervated muscles.  The examiner's 
impression included residue of old radial nerve injury on the 
left, without evidence of radiculopathy.  

In June 1999, the veteran filed his current claim for 
increased evaluations.  He reported that he had pain in his 
left shoulder, arm, and chest.  His left hand reportedly 
cramped and his index finger and thumb shook.  The veteran 
added that he had a hard time sleeping on his left side.  

In August 1999, the veteran was afforded a VA examination.  
He complained of pain in his left shoulder with intermittent 
radiation down to the upper left chest wall area, as well as 
to the left forearm and extending to the left thumb and index 
finger.  The veteran denied any swelling, stiffness, 
dislocation or subluxation of the shoulder, although he 
reported having difficulty picking up things with his left 
arm.  There was a reported history of frequent weakness, 
fatigue, and lack of endurance associated with the left arm.  
There was no history of flare-up secondary to avoidance.  The 
veteran denied experiencing any neck pain.  On clinical 
evaluation, the veteran exhibited a normal range of motion of 
the cervical spine without pain.  Three scars were noted to 
be present over the left trunk and upper limb.  Although 
these scars did not evidence keloid formation or tenderness 
on palpation or to touch, the one located at the posterior 
aspect of the acromioclavicular joint was mildly adherent to 
the underlying tissues.  The veteran's left shoulder 
exhibited a full range of motion without pain.  The manual 
muscle test (MMT) resulted in a finding of 4/5 for the 
trapezius, sternocleidomastoid, deltoid, biceps, extensor 
carpi radialis, triceps, flexor carpi radialis, and the 
intrinsic muscles of the hand.  Sensory evaluation revealed 
intact sensation to light touch, pinprick, and position 
sense.  Tinel sign was positive and Phalen's sign negative, 
on the left.  

An associated Electrodiagnostic Consultation report notes 
that EMG examination of left upper extremity and paraspinal 
muscles was normal.  In addition, there was normal motor and 
sensory distal latency of the left ulnar and radial nerve 
with normal amplitude and nerve conduction velocity (NCV).  
There was also normal motor and sensory distal latency of the 
left median nerve with normal amplitude.  There was decreased 
NCV in the forearm.  It was concluded that the veteran had 
left median nerve demyelinating neuropathy.  

The diagnoses on the VA examination were degenerative joint 
disease of the left shoulder, left median nerve demyelinating 
neuropathy confirmed by EMG/NCV, and left shoulder traumatic 
muscle injury.  

A March 2000 note from Philip Penepent, Jr., M.D., reflects 
that the veteran had longstanding pain in his chest, as well 
as weakness and lack of sensation in the left arm as a result 
of a shell fragment wound sustained in service.  Dr. Penepent 
noted that the veteran had a permanent partial disability.  

An October 2000 statement from a Buffalo VA Medical Center 
physician notes that the veteran had chronic pain in his left 
chest, shoulder, and part of his left hand.  In addition, the 
veteran had numbness in the left thumb and index finger.  The 
veteran was noted to report that at times he experienced 
cramps in his left hand and had to pry open his fingers with 
his right hand.  He also had a weakening of his wrist and 
hand when he had to hold something, and as a result, things 
fell out of his left hand.  Furthermore, the veteran was 
noted to have a tremor in his left hand.  

In November 2000, the veteran underwent another VA 
examination.  He complained of weakness of the left arm, as 
well as pain in his left arm and chest.  The veteran reported 
that he could not lift with his left arm, and used the arm 
little.  He complained of fatigue and lack of endurance.  He 
also reported an inability to flex and oppose his thumb.  He 
claimed that he was unable to manipulate things with his hand 
or lift more than several ounces.  He indicated that his 
daily activities were limited due to marked functional loss 
of the hand.  It was noted that the veteran is right handed.  

On clinical evaluation, the veteran's left shoulder exhibited 
a normal range of motion.  There were marked atrophy and 
weakness of the biceps, triceps, deltoids, and pectoralis 
major.  The veteran had weakness of the flexor pollicis 
longus and opponens pollicis, as well as the finger flexors.  
There was some weakness of wrist extension.  With respect to 
his peripheral nerves, the veteran complained of paresthesias 
and dysesthesias in the entire left hand.  The pain occurred 
occasionally and at times awakened him at night.  The veteran 
indicated that he could not lay on the left side of his body 
because the paresthesias would increase.  Clinical evaluation 
revealed decreased pinprick sensation in both medial and 
radial nerve distributions.  The examiner's impression was 
marked loss of the use of the left upper extremity due to 
gunshot wound of the left chest and arm.  





III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

For Muscle Group III, of a non-dominant extremity, moderate 
or moderately severe impairment warrants a 20 percent rating.  
Severe impairment warrants a 30 percent rating.  Function of 
Muscle Group III involves elevation and abduction of the arm 
to the level of the shoulder; acting with certain of muscles 
of Group II in forward and backward swing of arm.  Muscle 
Group III comprises certain intrinsic muscles of the shoulder 
girdle: (1) pectoralis major I (clavicular) and (2) deltoid.  
38 C.F.R. § 4.73, Diagnostic Code 5303.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Complete paralysis of the middle radicular group involving 
the minor upper extremity with adduction, abduction and 
rotation of the arm, flexion of the elbow and extension of 
the wrist lost or severely affected warrants a 60 percent 
evaluation.  Severe incomplete paralysis of the middle 
radicular group involving the minor upper extremity warrants 
a 40 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8511.

Complete paralysis of the musculospiral (radial) nerve 
affecting the minor upper extremity warrants a 60 percent 
evaluation.  Complete paralysis of this nerve is 
characterized by:  drop of the hand and fingers; wrist and 
fingers perpetually flexed; the thumb adducted falling within 
the line of the outer border of the index finger; inability 
to extend the hand at the wrist, extend the proximal 
phalanges of fingers, extend the thumb or make lateral 
movement of the hand; supination of the hand, extension and 
flexion of the elbow weakened; and loss of synergic motion of 
the extensors resulting in serious impairment in the hand 
grip.  Total paralysis of the triceps occurs only as the 
greatest rarity with complete paralysis of the musculospiral 
nerve.  Incomplete paralysis of the musculospiral nerve of 
the minor upper extremity warrants a 20 percent evaluation if 
it is mild or moderate, or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Complete paralysis of the median nerve of the minor upper 
extremity warrants a 60 percent evaluation.  Complete 
paralysis of this nerve is characterized by:  The hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, there is considerable atrophy of 
the muscles of the thenar eminence, the thumb is in the plane 
of the hand (ape hand); pronation is incomplete and 
defective, there are absence of flexion of index finger and 
feeble flexion of middle finger, there is an inability to 
make a fist, the index and middle fingers remain extended, 
there are an inability to flex the distal phalanx of thumb 
and defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist is weakened; and there is 
pain with trophic disturbances.  Incomplete paralysis of the 
median nerve of the minor upper extremity warrants a 10 
percent evaluation if it is mild or moderate, or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.   

The medical evidence shows that Muscle Group III was injured.  
No other muscle group injury was identified in service, on 
the initial post-service VA examination or on any other 
examination.  The medical evidence shows that the wound was 
of the type which could have resulted in moderately severe or 
severe muscle disability.  The wounds required debridement 
and secondary closure.  The treatment could reasonably be 
characterized as prolonged, although the length of treatment 
was in part due to the nerve injury, which has been 
separately rated.  The complaints associated with moderately 
severe and severe muscle disabilities are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, 
although the symptoms would be worse with severe muscle 
disability.  

The evidence demonstrates that the scar at the posterior 
aspect of the acromioclavicular joint is mildly adherent to 
underlying tissue, and that there are marked atrophy and 
weakness, to include weakness and atrophy of muscles not in 
the track of the missile.  These are objective indications of 
the presence of severe disability.

Although some of the objective findings associated with 
severe muscle disability are not shown, in the Board's 
opinion the evidence satisfactorily establishes that the 
disability more nearly approximates severe disability of 
Muscle Group III than moderately severe disability of this 
muscle group.  Accordingly, an increased evaluation of 30 
percent is warranted.  This is the maximum evaluation 
authorized for disability of Muscle Group III.

Although the veteran stated in his substantive appeal that 
the scars associated with the disability are tender, it was 
specifically determined on VA examination that the scars are 
not tender.  There is no objective demonstration of pain or 
tenderness associated with the scars.  The Board further 
notes that the medical evidence shows that the scars are well 
healed.  There is no indication that the scars are subject to 
repeated ulceration.  Finally, the Board notes that although 
the one scar is mildly adherent, the functional impairment 
due to this adherence has been considered in the evaluation 
of the muscle disability discussed above.  Accordingly, a 
separate compensable evaluation for the scars associated with 
the shell fragment wound is not in order.   

With respect to the peripheral nerve disability, the Board 
notes that the service medical records show that the 
veteran's left radial nerve was injured.  The 
electrodiagnostic study in June 1981 disclosed a residue of 
an old radial nerve injury without evidence of radiculopathy.  
The electrodiagnostic study in August 1999 was negative for 
impairment of the radial nerve.  This study was only positive 
for median nerve demyelinating neuropathy.  During the 
veteran's most recent VA examination, there was decreased pin 
prick sensation in both the radial and median nerve 
distributions.  There was also weakness of the flexor 
pollicis longus and opponens pollicis muscles, as well as the 
finger flexors.  

The RO has rated the veteran's nerve disability under DC 8511 
for the middle radicular group, and awarded a 40 percent 
disability rating for severe incomplete paralysis of this 
group.  As noted above, no evidence of radiculopathy was 
found on the electrodiagnostic study in June 1981 or August 
1999.  Therefore, the veteran clearly does not warrant a 
higher rating under Diagnostic Code 8511.  

Although the assignment of more than one evaluation for the 
nerve impairment is precluded by 38 C.F.R. § 4.14, the Board 
has also considered whether a rating in excess of 40 percent 
is warranted under any other potentially applicable 
diagnostic code.  The electrodiagnostic study in August 1999 
disclosed no evidence of radial nerve impairment so the 
disability clearly would not warrant an evaluation in excess 
of 40 percent on the basis of impairment of the radial nerve.  
Although the current evidence demonstrates the presence of 
median nerve impairment, no evidence of median nerve injury 
was found in service or until decades thereafter.  Moreover, 
although the veteran's current median nerve disability is 
productive of marked functional impairment, an evaluation of 
40 percent contemplates severe incomplete paralysis of the 
median nerve in the minor upper extremity.  Findings 
characteristic of complete paralysis of this nerve have not 
been recorded, and the disability clearly does not more 
nearly approximate complete paralysis than severe incomplete 
paralysis of this nerve.  Accordingly, a higher evaluation is 
not in order under Diagnostic Code 8515.     

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for consideration under 38 C.F.R. § 3.321(b)(1) 
(2001).  The record does not show that the veteran has 
required frequent hospitalization for either disability or 
that the veteran has any manifestations of either disability 
which are not contemplated by the assigned evaluation.  In 
sum there is no indication in the record that the average 
industrial impairment resulting from the disabilities would 
be in excess of that contemplated by the currently 
evaluations of 40 and 30 percent.  Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not in order.  See Bagwell v. Brown, 9 
Vet.App. 337, 338-339 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  


ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a SFW of the left chest and arm, with muscle 
impairment, is granted, subject to the criteria governing the 
payment of monetary benefits.  

Entitlement to an increased rating for residuals of a SFW of 
the left chest and arm, with nerve impairment, is denied.  

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

